In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0463-CR
                           ________________________
                                       
                            SAUL GALVAN, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                   On Appeal from County Court at Law No. 4
Travis County, Texas
         Trial Court No. 12-400-293, Honorable Mike Denton, Presiding 

                                       
                                 March 8, 2013
                                       
                              MEMORANDUM OPINION
                                       
               Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
                                       
	Pursuant to a plea agreement, Appellant, Saul Galvan, was convicted of assault family violence and sentenced to ten days in the Travis County Jail.  Appellant filed a pro se notice of appeal challenging his conviction.  The Trial Court's Certification of Defendant's Right of Appeal reflects that Appellant's case is a plea-bargain case from which he has no right of appeal.  By letter dated January 31, 2013, this Court notified Appellant of the consequences of his certification and invited him to either file an amended certification showing a right of appeal or demonstrate other grounds for continuing the appeal on or before February 20, 2013.  Appellant was also notified that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure.  Appellant did not respond.
	Because neither an amended certification reflecting a right of appeal was filed nor good cause for continuing the appeal provided, this appeal is dismissed based on the certification signed by the trial court.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice
Do not publish.